Mr. Justice Garrigues
delivered the opinion of the court:
1. An examination of the purported bill of exceptions, shows that it was signed by the succeeding- judge, and not by the trial judge. The motion to strike it from the files will therefore be sustained. — Feckheimer v. Trounstien, 12 Colo. 282; Empire L. & C. Co. v. Engley, 14 Colo. 289; Water Supply Co. v. Tenney, 21 Colo. 284.
2. The remaining question, is whether the succeeding judge should, as a matter of right, have sustained the motion for a new trial. By the weight of modern authority, the *575succeeding judge, presiding over the same court, may decide a motion for a new trial in the absence of a statute to the contrary. — People ex rel. Hambel v. McConnell, 155 Ill. 192.

Affirmed.

Chief Justice Campbell and Mr. Justice Musser concur.